UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from ­­­­­ to Commission File Number: 000-31797 CRYSTAL ROCK HOLDINGS, INC. (Exact name of registrant as specified in Its charter) Delaware 03-0366218 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1050 Buckingham St., Watertown, CT (Address of principal executive offices) (Zip Code) (860) 945-0661 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X_ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X_ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Shares outstanding at Class June 4, 2013 Common Stock, $.001 Par Value 1 CRYSTAL ROCK HOLDINGS, INC. AND SUBSIDIARY Table of Contents Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets as ofApril 30, 2013 and October 31, 2012 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended April 30, 2013 and 2012 4 Condensed Consolidated Statements of Comprehensive Loss for the Three and Six Months Ended April 30, 2013 and 2012 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended April 30, 2013 and 2012 6 Notes to Condensed Consolidated Financial Statements 7-17 Item 2. Management's Discussion and Analysis of Financial Condition and Results ofOperations. 18-26 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 26 Item 4. Controls and Procedures. 26 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 27 Item 1A. Risk Factors. 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 27 Item 3. Defaults Upon Senior Securities. 27 Item 4. Mine Safety Disclosures. 27 Item 5. Other Information. 27 Item 6. Exhibits. 28 SIGNATURE 29 2 CRYSTAL ROCK HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS April 30, October 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Inventories - net Current portion of deferred tax asset Other current assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - net OTHER ASSETS: Goodwill Other intangible assets - net Other assets TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long term debt $ $ Accounts payable Accrued expenses Current portion of customer deposits Current portion of unrealized loss on derivatives TOTAL CURRENT LIABILITIES Long term debt, less current portion Deferred tax liability Subordinated debt Customer deposits Long term portion of unrealized loss on derivatives - TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Common stock - $.001 par value, 50,000,000 authorized shares, 21,960,229 issued and 21,370,011 outstanding shares as of April 30, 2013 and 21,960,229 issued and 21,380,731 outstanding shares as of October 31, 2012 Additional paid in capital Treasury stock, at cost, 590,218 shares as of April 30, 2013 and 579,498 shares as of October 31, 2012 ) ) Accumulated deficit ) ) Accumulated other comprehensive loss, net of tax ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See the notes to the condensed consolidated financial statements. 3 CRYSTAL ROCK HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended April 30, Six months ended April 30, (unaudited) (unaudited) NET SALES $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative expenses Advertising expenses Amortization (Gain) loss on disposal of property and equipment ) ) ) TOTAL OPERATING EXPENSES INCOME FROM OPERATIONS OTHER EXPENSE (INCOME): Interest expense (Gain) on derivatives ) TOTAL OTHER EXPENSE, NET (LOSS) INCOME BEFORE INCOME TAX EXPENSE ) ) INCOME TAX (BENEFIT) EXPENSE ) ) NET (LOSS) INCOME $ ) $ $ ) $ NET (LOSS) INCOME PER SHARE - BASIC $ ) $ $ ) $ NET (LOSS) INCOME PER SHARE - DILUTED $ ) $ $ ) $ WEIGHTED AVERAGE SHARES USED IN COMPUTATION - BASIC WEIGHTED AVERAGE SHARES USED IN COMPUTATION - DILUTED See the notes to the condensed consolidated financial statements. 4 CRYSTAL ROCK HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME Three months ended April 30, Six months ended April 30, (unaudited) (unaudited) NET (LOSS) INCOME $ ) $ $ ) $ OTHER COMPREHENSIVE (LOSS) INCOME, NET OF TAX: Cash Flow Hedges: Amortization of loss on derivative undesignated as cash flow hedge Unrealized (loss) gain on derivatives designated as cash flow hedges Other Comprehensive (Loss) Income, net of tax TOTAL COMPREHENSIVE (LOSS) INCOME $ ) $ $ ) $ See the notes to the condensed consolidated financial statements. 5 CRYSTAL ROCK HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six months ended April 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation Provision for bad debts on accounts receivable Amortization Non cash interest expense Gain on derivatives ) ) Gain on disposal of property and equipment ) ) Changes in assets and liabilities: Accounts receivable ) Inventories ) ) Other current assets ) ) Accounts payable ) ) Accrued expenses ) Customer deposits ) ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Proceeds from sale of property and equipment Cash used for acquisitions - ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from long term debt - Principal payments on long term debt ) ) Purchase of treasury stock ) - NET CASH USED IN FINANCING ACTIVITIES ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS - beginning of period CASH AND CASH EQUIVALENTS- end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid for interest $ $ Cash paid (received) for income taxes $ $ ) See the notes to the condensed consolidated financial statements. 6 CRYSTAL ROCK HOLDINGS, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with Form 10-Q instructions and in the opinion of management contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the condensed consolidated financial position, results of operations, and cash flows for the periods presented.The results have been determined on the basis of generally accepted accounting principles and practices of the United States of America (“GAAP”), applied consistently with the Annual Report on Form 10-K of Crystal Rock Holdings, Inc. (the “Company”) for the year ended October 31, 2012. Certain information and footnote disclosures normally included in audited consolidated financial statements presented in accordance with GAAP have been condensed or omitted. The accompanying condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended October 31, 2012.The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. The financial statements herewith reflect the consolidated operations and financial condition of Crystal Rock Holdings, Inc. and its wholly owned subsidiary Crystal Rock LLC. 2.GOODWILL AND OTHER INTANGIBLE ASSETS Major components of intangible assets consisted of: April 30, 2013 October 31, 2012 Gross CarryingAmount Accumulated Amortization Wgt. Avg. Amort. Years Gross CarryingAmount Accumulated Amortization Wgt. Avg. Amort. Years Amortized Intangible Assets: Covenants Not to Compete $ Customer Lists Other Identifiable Intangibles Total $ Amortization expense for the three month periods ending April 30, 2013 and 2012 was $240,343 and $232,999, respectively.Amortization expense for the six month periods ending April 30, 2013 and 2012 was $485,781 and $469,152, respectively.There were no changes in the carrying amount of goodwill for the three and six month periods ending April 30, 2013 and 2012. 7 3.DEBT On March 13, 2013, the Company amended its Credit Agreement (the "Agreement”) with Bank of America to provide a senior financing facility consisting of term debt and a revolving line of credit.Under the Agreement, the Company became obligated on $11,000,000 of debt in the form of a term note to refinance the previous senior term debt and to fund repayment of a portion of its outstanding subordinated debt. Additionally, the Agreement includes a $5,000,000 revolving line of credit that can be used for the purchase of fixed assets, to fund acquisitions, to collateralize letters of credit, and for operating capital. The Agreement amortizes the term debt over a five year period with 59 equal monthly installments of $130,952 and a final payment of $3,273,832 due in March 2018. The revolving line of credit matures in March 2016.There are various restrictive covenants under the Agreement, and the Company is prohibited from entering into other debt agreements without the bank’s consent.The Agreement also prohibits the Company from paying dividends without the prior consent of the bank. There was no balance on the line of credit but it collateralized a letter of credit of $1,466,000 as of April 30, 2013.Consequently, as of that date, there was $3,534,000 available to borrow from the revolving line of credit. There was $10,869,000 outstanding on the term note as of April 30, 2013. Under the Agreement, interest is paid at a rate of one-month LIBOR plus a margin based on the achievement of a specified leverage ratio.As of April 30, 2013, the margin was 2.50% for the term note and 2.25% for the revolving line of credit. The Company fixed the interest rate on 75% of its term debt by purchasing an interest rate swap as of the date of the Agreement. As of April 30, 2013, the Company had $2,717,000 of the term debt subject to variable interest rates.The one-month LIBOR was .20% on the last business day of April 2013 resulting in total variable interest rates of 2.70% and 2.45%, for the term note and the revolving line of credit, respectively, as of April 30, 2013. The Agreement requires the Company to be in compliance with certain financial covenants at the end of each fiscal quarter.The covenants include senior debt service coverage as defined of greater than 1.25 to 1, total debt service coverage as defined of greater than 1 to 1, and senior debt to EBITDA of less than 2.50 to 1.As of April 30, 2013, the Company was in compliance with these covenants and terms of the Agreement. In addition to the senior debt, as of April 30, 2013, the Company has subordinated debt owed to Henry, Peter and John Baker.On December 21, 2012 the Company made a discretionary payment of $1,500,000 to the subordinated debt holders. With a portion of the proceeds from the senior debt re-financing above, the Company paid down the amount of subordinated debt by an additional $1,500,000 leaving an aggregate remaining principal outstanding of $10,000,000 due by the amended maturity date of October 5, 2018. The interest rate on each of these notes is 12% per annum. 8 In 2012, the Company made an acquisition that resulted in the issuance of a note for $101,000 to the seller. The note was due on March 20, 2013 but remains a liability and has not been paid because certain contingencies in the acquisition agreement that were required to be met for payment were not met subsequent to the transaction. The Company is currently discussing settlement of these contingencies with the seller and is uncertain of if or when the amount due, in whole or in part, will be paid. 4.INVENTORIES Inventories consisted of the following at: April 30, October 31, Finished Goods $ $ Raw Materials Total Inventories $ $ Finished goods inventory consists of products that the Company sells such as, but not limited to, coffee, cups, soft drinks, and snack foods.Raw material inventory consists primarily of bottle caps.The amount of raw and bottled water on hand does not represent a material amount of inventory.The Company estimates that value as of April 30, 2013 and October 31, 2012 to be $39,000 and $31,000, respectively.This value includes the cost of allocated overhead.Bottles are accounted for as fixed assets. 5.ON-BALANCE SHEET DERIVATIVE INSTRUMENTS AND HEDGING ACTIVITIES Derivative Financial Instruments The Company uses stand-alone derivative financial instruments in the form of interest rate swap agreements, which derive their value from underlying interest rates. These transactions involve both credit and market risk.The notional amount is an amount on which calculations, payments, and the value of the derivative are based.The notional amount does not represent direct credit exposure.Direct credit exposure is limited to the net difference between the calculated amount to be received and paid, if any. Such difference, which represents the fair value of the derivative instrument, is reflected on the Company’s consolidated balance sheet as an unrealized gain or loss on derivatives. The Company is exposed to credit-related losses in the event of nonperformance by the counterparties to these agreements.The Company controls the credit risk of its financial contracts through credit approvals, limits and monitoring procedures, and currently has no reason to believe that any counterparties will fail to fulfill their obligations. 9 Risk Management Policies - Hedging Instruments The Company uses long-term variable rate debt as a source of funds for use in the Company’s general business purposes.These debt obligations expose the Company to variability in interest payments due to changes in interest rates.If interest rates increase, interest expense increases.Conversely, if interest rates decrease, interest expense decreases.Management believes it is prudent to limit the variability of a portion of its interest payments and, therefore, generally hedges a portion of its variable-rate interest obligations.To meet this objective, management enters into interest rate swap agreements whereby the Company receives variable interest rate payments and makes fixed interest rate payments on a portion of its debt. On October 5, 2007, the Company entered into an interest rate swap agreement (old swap) in conjunction with an amendment to its credit facility with Bank of America.The intent of the instrument was to fix the interest rate on at least 75% of the outstanding balance on the term loan (the swapped amount) with Bank of America as required by the facility.The old swap fixed the interest rate for the swapped amount related to the previous facility at 4.87% and was to mature in January 2014. On April 5, 2010, the Company entered into an interest rate swap agreement (offsetting swap) to offset the old swap for which it receives 1.40% of the scheduled balance of the old term loan. The offsetting swap effectively removed any exposure to change in the fair value of the old swap and set a fixed net payment schedule based on the scheduled balance of the old term loan until January 2014 when both swaps were to mature.In addition, the Company entered into a swap agreement (new swap) to fix the interest rate of up to75% of the outstanding balance of the term note at 4.76% (2.01% plus the applicable margin, 2.75%).The term note was re-financed in March 2013 and the new swap matured in April 2013. In March 2013, the Company terminated the old and offsetting swaps and settled the remaining liability of $27,670 associated with them. The settlement was expensed during the three months ended April 30, 2013. In addition, the Company entered into a new interest rate swap agreement (latest swap) for the purpose of fixing at least 75% of the term loan under the Agreement with Bank of America. The latest swap fixes the rate on at least 75% of the outstanding balance of the term loan at 3.18% (.68% plus the applicable margin under the Agreement, 2.50%) until March 2016. As of April 30, 2013, the total notional amount of the new swap agreement was $8,152,000.On that date, the variable rate on the remaining portion of the term note was 2.70%. 10 At April 30, 2013 and October 31, 2012, the net unrealized loss relating to interest rate swaps was recorded in current and long term liabilities.The current portion is the valuation of the hedged instrument over the next twelve months while the balance of the unrealized loss makes up the long term portion.For the effective portion of the hedges, which is the new swap at October 31, 2012 and the latest swap at April 30, 2013, changes in the fair value of interest rate swaps designated as hedging instruments to mitigate the variability of cash flows associated with long-term debt are reported in other comprehensive income or loss net of tax effects. The amounts relating to the old swap previously reflected in accumulated other comprehensive income were amortized to earnings over the remaining term of the undesignated cash flow hedge.Payments on the old swap, and receipt of income on the offsetting swap, are reported as gain or loss on derivatives and an adjustment to other comprehensive income or loss net of tax effects. The table below details the adjustments to other comprehensive income (loss), on a before-tax and net-of tax basis, for the fiscal quarters ended April 30, 2013 and 2012. Before-Tax Tax Benefit Net-of-Tax Three Months Ended April 30, 2012 Loss on interest rate swap $ ) $ $ ) Amortization of loss on derivative undesignated as cash flow hedge ) Reclassification adjustment for loss in income ) Net unrealized gain $ $ ) $ Three Months Ended April 30, 2013 Loss on interest rate swap $ ) $ $ ) Amortization of loss on derivative undesignated as cash flow hedge ) Reclassification adjustment for loss in income ) Net unrealized gain $ $ ) $ The reclassification adjustments of $32,333 and $75,701 represent interest the Company paid in excess of the amount that would have been paid without the interest rate swap agreement during the quarters ended April 30, 2013 and 2012, respectively. These amounts were reclassified from accumulated other comprehensive loss and recorded in consolidated statements of operations as interest expense. No other material amounts were reclassified during the quarters ended April 30, 2013 and 2012. 11 The table below details the adjustments to other comprehensive income (loss), on a before-tax and net-of tax basis, for the six months ended April 30, 2013 and 2012. Before-Tax Tax Benefit (Expense) Net-of-Tax Six Months Ended April 30, 2012 Loss on interest rate swap $ ) $ $ ) Amortization of loss on derivative undesignated as cash flow hedge ) Reclassification adjustment for loss in income ) Net unrealized gain $ $ ) $ Six Months Ended April 30, 2013 Loss on interest rate swap $ ) $ $ ) Amortization of loss on derivative undesignated as cash flow hedge ) Reclassification adjustment for loss in income ) Net unrealized gain $ $ ) $ The reclassification adjustments of $87,061 and $157,265 represent interest the Company paid in excess of the amount that would have been paid without the interest rate swap agreements during the six months ended April 30, 2013 and 2012, respectively. These amounts were reclassified from accumulated other comprehensive loss and recorded in the condensed consolidated statements of operations as interest expense. No other material amounts were reclassified during the six months ended April 30, 2013 and 2012. In the six months ended April 30, 2013 the fair value of the swap entered into during the quarter resulted in an unrealized loss on derivative liability at the end of the period of $67,561. Also, as of that date, the estimated net amount of the existing loss that is reported in accumulated other comprehensive income that is expected to be reclassified into earnings within the next twelve months is $21,655, net of tax. Derivatives designated as hedging instruments include interest rate swaps classified as liabilities on the Company’s balance sheet with a fair value of $67,561 at April 30, 2013 and $64,603 at October 31, 2012.Derivatives not designated as hedging instruments include interest rate swaps classified as liabilities on the Company’s consolidated balance sheet with a fair value of $0 at April 30, 2013 and $62,577 at October 31, 2012. During the first six months of fiscal years 2013 and 2012, cash flow hedges are deemed 100% effective. The net gain on interest rate swaps not designated as cash flow hedges, classified as a gain on derivatives on the Company’s statements of operations, amounted to $9,398 and $1,151 for the quarters ended April 30, 2013 and 2012, respectively. The net gain on interest rate swaps not designated as cash flow hedges, classified as a gain on derivatives on the Company’s statements of operations, amounted to $16,505 and $8,092 for the six months ended April 30, 2013 and 2012, respectively. 12 6.FAIR VALUES OF ASSETS AND LIABILITIES Fair Value Hierarchy The Company had no assets measured at fair value on a recurring basis as of April 30, 2013 or October 31, 2012.The Company’s liabilities measured at fair value on a recurring basis are as follows: Level 1 Level 2 Level 3 Liabilities: April 30, 2013 Unrealized loss on derivatives $
